UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 00523 The Dreyfus Fund Incorporated (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10 166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 12/31/2015 FORM N-CSR Item 1. Reports to Stockholders. The Dreyfus Fund Incorporated ANNUAL REPORT December 31, 2015 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND A Letter from the President 2 Discussion of Fund Performance 3 Fund Performance 5 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 6 Statement of Investments 7 Statement of Assets and Liabilities 11 Statement of Operations 12 Statement of Changes in Net Assets 13 Financial Highlights 14 Notes to Financial Statements 15 Report of Independent Registered Public Accounting Firm 22 Important Tax Information 23 Information About the Renewal of the Fund’s Management Agreement 24 Board Members Information 28 Officers of the Fund 31 FOR MORE INFORMATION Back Cover The Dreyfus Fund Incorporated The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this annual report for The Dreyfus Fund Incorporated, covering the 12-month period from January 1, 2015, through December 31, 2015. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. 2015 was a year of varied and, at times, conflicting economic influences. On one hand, the U.S. economy continued to grow as domestic labor markets posted significant gains, housing markets recovered, and lower fuel prices put cash in consumers’ pockets. Indeed, these factors, along with low inflation, prompted the Federal Reserve Board in December to raise short-term interest rates for the first time in nearly a decade. On the other hand, the global economy continued to disappoint, particularly in China and other emerging markets, when reduced industrial demand and declining currency values sparked substantial declines in commodity prices. Although several broad measures of stock and bond performance ended 2015 roughly unchanged, high levels of volatility prevailed across most financial markets. Among U.S. equities, moderate gains from consumer discretionary and health care stocks were balanced by pronounced weakness in the energy and materials sectors. Bonds also saw bifurcated performance, with municipal bonds and intermediate-term U.S. government securities faring well compared to high yield and emerging-markets debt. Market volatility is likely to persist until investors see greater clarity from the global economy. We expect to see wide differences in underlying fundamental and technical influences across various asset classes, economic sectors, and regional markets in 2016, suggesting that selectivity may be an important determinant of investment success. As always, we encourage you to discuss the implications of our observations with your financial advisor. Thank you for your continued confidence and support. Sincerely, J. Charles Cardona President The Dreyfus Corporation January 15, 2016 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2015, through December 31, 2015, as provided by Elizabeth Slover, David Sealy, Barry K. Mills, and Leigh Todd, Primary Portfolio Managers Market and Fund Performance Overview For the 12-month period ended December 31, 2015, The Dreyfus Fund Incorporated produced a total return of 2.08%. 1 In comparison, the Standard & Poor’s 500 ® Composite Stock Price Index (“S&P 500 Index”), the fund’s benchmark, provided a total return of 1.39% for the same period. 2 U.S. stocks posted a mildly positive total return during 2015 amid uneven domestic growth and intensifying global economic concerns. The fund produced a higher return than its benchmark, largely due to favorable security selections in the consumer discretionary, consumer staples, and materials sectors. The Fund’s Investment Approach The fund seeks long-term capital growth consistent with the preservation of capital. Current income is a secondary goal. To pursue these goals, the fund primarily invests in common stocks issued by U.S. companies. The fund may invest up to 20% of its assets in foreign securities. In choosing stocks we focus on large-capitalization U.S. companies with strong positions in their industries and catalysts that can trigger a price increase. We use fundamental analysis to create a broadly diversified portfolio composed of a blend of growth stocks, value stocks, and stocks that exhibit characteristics of both investment styles. We select stocks based on how shares are priced relative to the underlying company’s perceived intrinsic worth, the sustainability or growth of earnings or cash flow, and the company’s financial health. Market Performance Limited by Economic Uncertainties Equity markets proved volatile during 2015, fluctuating in response to shifting economic sentiment. The year started on a weak note, with the U.S. economy stalled in the face of harsh winter weather. Exporters were undermined by a strengthening U.S. dollar, and energy producers were challenged by declining oil prices. The economy got back on track in the spring when labor markets resumed their vigorous gains, housing markets rebounded, oil prices began to recover, and currency exchange rates stabilized. These positive U.S. economic developments supported higher stock prices until mid-June, when contentious negotiations surrounding the Greek debt crisis injected new uncertainty into the market. After alternately rising and falling over much of the summer, stocks plunged in August when Chinese monetary authorities allowed the country’s currency to depreciate, exacerbating fears about slowing economic growth in the emerging markets. An October bounce in equity prices put the S&P 500 Index back in positive territory. However, investors again grew concerned that global economic instability and falling energy prices might dampen economic conditions in the United States, and stock prices remained volatile over the final months of the year. 3 DISCUSSION OF FUND PERFORMANCE (continued) Performance Primarily Driven by Stock Selections The fund mildly enhanced relative performance by maintaining underweighted exposure to the richly valued utilities sector. However, most of the fund’s strength compared to its benchmark was driven by individual stock selections. Positive consumer spending trends bolstered returns from consumer discretionary holdings, including online retailer Amazon.com, activewear makers NIKE and Under Armour , home improvement retailer Home Depot, fast food franchiser McDonald’s, and several others. In the consumer staples sector, food-and-beverage companies Coca-Cola Enterprises and Mondelez International rose on the strength of improving profitability and favorable developments involving industry consolidation, while personal care products maker Estee Lauder reported better-than-expected financial results. In the materials sector, construction aggregates producers Martin Marietta Materials and Vulcan Materials gained ground due to increased domestic construction activity. On a more negative note, the fund’s relative performance was undermined by disappointing returns from some holdings in the financials, energy, and industrials sectors. Among financial stocks, the fund held little exposure to richly valued real estate investment trusts (REITs), a group that benefited from a low interest rate environment. In addition, insurer and retirement services provider Voya Financial, global bank JPMorgan Chase , and asset manager Ameriprise Financial were hurt by weak growth and concerns regarding reduced levels of capital markets activity, while credit provider Navient suffered due to negative trends in education loans. In the hard-hit energy sector, returns were undermined by companies exposed to declining oil prices, such as Anadarko Petroleum, Kinder Morgan and EOG Resources. Several industrial companies came under pressure due to their operations in weak international markets, including diversified conglomerate Tyco International and aerospace specialist United Technologies. Others were undercut by low energy prices, including construction services provider Fluor and railroad operator Union Pacific. Finding Compelling Investment Opportunities Shortly before the end of the reporting period, the Federal Reserve Board raised short-term interest rates for the first time in nearly 10 years. As the interest rate environment normalizes, we expect prospects for our active management strategy to improve. We are currently finding a relatively large number of opportunities in the consumer discretionary, information technology, and industrials sectors. In contrast, we have allocated relatively few assets to the utilities, telecommunications services, energy, health care, and consumer staples sectors. January 15, 2016 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC. Reflects reinvestment of dividends and, where applicable, capital gain distributions. The Standard & Poor’s 500 ® Composite Stock Price Index is a widely accepted, unmanaged index of U.S. stock market performance. Investors cannot invest directly in any index. 4 FUND PERFORMANCE Comparison of change in value of $10,000 investment in The Dreyfus Fund Incorporated and the Standard & Poor’s 500 Composite Stock Price Index Average Annual Total Returns as of 12/31/15 1 Year 5 Years 10 Years Fund 2.08% 10.55% 6.66% Standard & Poor’s 500 Composite Stock Price Index 1.39% 12.55% 7.30% † Source: Lipper Inc. Past performance is not predictive of future performance. The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The above graph compares a $10,000 investment made in The Dreyfus Fund Incorporated on 12/31/05 to a $10,000 investment made in the Standard & Poor’s 500 Composite Stock Price Index (the “Index”) on that date. All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph above takes into account all applicable fees and expenses. The Index is a widely accepted, unmanaged index of U.S. stock market performance. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in The Dreyfus Fund Incorporated from July 1, 2015 to December 31, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended December 31, 2015 Expenses paid per $1,000 † $ Ending value (after expenses) $ 1,003.20 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended December 31, 2015 Expenses paid per $1,000 † $ Ending value (after expenses) $ † Expenses are equal to the fund’s annualized expense ratio of .74%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS December 31, 2015 Common Stocks - 99.8% Shares Value ($) Automobiles & Components - 1.5% Delphi Automotive 255,836 Banks - 4.3% Citigroup 446,743 23,118,950 Wells Fargo & Co. 734,918 39,950,142 Capital Goods - 9.5% Boeing 133,190 19,257,942 Danaher 281,524 26,147,949 Honeywell International 256,180 26,532,563 Owens Corning 259,894 12,222,815 Raytheon 220,269 27,430,099 United Technologies 274,060 26,328,944 Commercial & Professional Services - 1.0% Tyco International 463,937 Consumer Durables & Apparel - 2.9% Newell Rubbermaid 399,091 17,591,931 NIKE, Cl. B 395,254 24,703,375 Consumer Services - 2.0% McDonald's 242,628 Diversified Financials - 8.8% Ameriprise Financial 147,442 15,690,778 CBOE Holdings 197,415 12,812,234 Goldman Sachs Group 94,850 17,094,815 Intercontinental Exchange 96,305 24,679,119 Morgan Stanley 385,933 12,276,529 Synchrony Financial 714,702 a 21,734,088 Voya Financial 657,355 24,262,973 Energy - 5.5% Anadarko Petroleum 327,181 15,894,453 EOG Resources 271,899 19,247,730 Occidental Petroleum 328,874 22,235,171 Schlumberger 314,317 21,923,611 7 STATEMENT OF INVESTMENTS (continued) Common Stocks - 99.8% (continued) Shares Value ($) Exchange-Traded Funds - 2.7% SPDR S&P rust 190,370 Food, Beverage & Tobacco - 7.7% Coca-Cola 529,732 22,757,287 Coca-Cola Enterprises 405,112 19,947,715 Molson Coors Brewing, Cl. B 166,135 15,603,399 Mondelez International, Cl. A 463,740 20,794,102 PepsiCo 326,097 32,583,612 Health Care Equipment & Services - 9.1% Boston Scientific 1,141,210 a 21,043,912 Cardinal Health 277,144 24,740,645 Cerner 115,708 a 6,962,151 Express Scripts Holding 254,755 a 22,268,135 Hill-Rom Holdings 214,874 10,326,844 Medtronic 300,479 23,112,845 UnitedHealth Group 204,291 24,032,793 Household & Personal Products - 1.4% Estee Lauder, Cl. A 236,668 Insurance - 2.7% American International Group 242,239 15,011,551 Hartford Financial Services Group 546,723 23,760,582 Materials - 2.6% Celanese, Ser. A 168,789 11,364,563 CF Industries Holdings 364,770 14,886,264 Vulcan Materials 126,337 11,998,225 Media - 2.6% CBS, Cl. B 353,710 16,670,352 Interpublic Group of Companies 925,460 21,544,709 Pharmaceuticals, Biotechnology & Life Sciences - 4.8% AbbVie 229,151 13,574,905 Bristol-Myers Squibb 348,745 23,990,169 Pfizer 645,442 20,834,868 Teva Pharmaceutical Industries, ADR 180,158 11,825,571 8 Common Stocks - 99.8% (continued) Shares Value ($) Retailing - 6.5% Amazon.com 54,238 a 36,658,922 Dollar Tree 187,215 a 14,456,742 Home Depot 241,756 31,972,231 Ulta Salon Cosmetics & Fragrance 58,639 a 10,848,215 Semiconductors & Semiconductor Equipment - 2.5% Avago Technologies 117,885 b 17,111,008 Texas Instruments 340,713 18,674,480 Software & Services - 12.4% Alphabet, Cl. A 33,340 a 25,938,853 Alphabet, Cl. C 49,000 a 37,185,120 Facebook, Cl. A 394,637 a 41,302,708 MasterCard Cl. A 324,791 31,621,652 Oracle 557,834 20,377,676 salesforce.com 296,137 a 23,217,141 Technology Hardware & Equipment - 7.1% Apple 611,451 64,361,332 Cisco Systems 957,405 25,998,333 Palo Alto Networks 76,997 a,b 13,562,252 Telecommunication Services - 1.5% Verizon Communications 469,614 Transportation - .7% Union Pacific 132,357 Total Common Stocks (cost $1,199,078,957) 9 STATEMENT OF INVESTMENTS (continued) Other Investment - .2% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $2,886,854) 2,886,854 c Total Investments (cost $1,201,965,811) 100.0% Cash and Receivables (Net) .0% Net Assets 100.0% ADR—American Depository Receipt ETF—Exchange-Traded Fund SPDR—Standard & Poor's Depository Receipt a Non-income producing security. b Security, or portion thereof, on loan. At December 31, 2015, the value of the fund’s securities on loan was $17,891,208 and the value of the collateral held by the fund was $18,517,402, consisting of U.S. Government & Agency securities. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Software & Services 12.4 Capital Goods 9.5 Health Care Equipment & Services 9.1 Diversified Financials 8.8 Food, Beverage & Tobacco 7.7 Technology Hardware & Equipment 7.1 Retailing 6.5 Energy 5.5 Pharmaceuticals, Biotechnology & Life Sciences 4.8 Banks 4.3 Consumer Durables & Apparel 2.9 Exchange-Traded Funds 2.7 Insurance 2.7 Materials 2.6 Media 2.6 Semiconductors & Semiconductor Equipment 2.5 Consumer Services 2.0 Automobiles & Components 1.5 Telecommunication Services 1.5 Household & Personal Products 1.4 Commercial & Professional Services 1.0 Transportation .7 Money Market Investment .2 † Based on net assets. See notes to financial statements. 10 STATEMENT OF ASSETS AND LIABILITIES December 31, 2015 Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $17,891,208)—Note 1(b): Unaffiliated issuers 1,199,078,957 1,451,157,510 Affiliated issuers 2,886,854 2,886,854 Cash 150,784 Dividends and securities lending income receivable 1,664,222 Receivable for shares of Common Stock subscribed 159,436 Prepaid expenses 45,214 1,456,064,020 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(b) 911,202 Payable for shares of Common Stock redeemed 772,530 Accrued expenses 154,705 1,838,437 Net Assets ($) 1,454,225,583 Composition of Net Assets ($): Paid-in capital 1,201,727,283 Accumulated undistributed investment income—net 1,388,813 Accumulated net realized gain (loss) on investments (969,066) Accumulated net unrealized appreciation (depreciation) on investments 252,078,553 Net Assets ($) 1,454,225,583 Shares Outstanding (500 million shares of $1 par value Common Stock authorized) 136,160,016 Net Asset Value Per Share ($) See notes to financial statements. 11 STATEMENT OF OPERATIONS Year Ended December 31, 2015 Investment Income ($): Income: Cash dividends (net of $34,004 foreign taxes withheld at source): Unaffiliated issuers 22,278,203 Affiliated issuers 10,412 Income from securities lending—Note 1(b) 27,814 Total Income 22,316,429 Expenses: Management fee—Note 3(a) 9,604,620 Shareholder servicing costs—Note 3(b) 715,446 Directors’ fees and expenses—Note 3(c) 422,374 Professional fees 132,875 Custodian fees—Note 3(b) 85,886 Prospectus and shareholders’ reports 62,676 Registration fees 30,137 Loan commitment fees—Note 2 14,311 Interest expense—Note 2 1,263 Miscellaneous 29,929 Total Expenses 11,099,517 Less—reduction in fees due to earnings credits—Note 3(b) (1,322) Net Expenses 11,098,195 Investment Income—Net 11,218,234 Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 138,322,760 Net unrealized appreciation (depreciation) on investments (118,259,056) Net Realized and Unrealized Gain (Loss) on Investments 20,063,704 Net Increase in Net Assets Resulting from Operations 31,281,938 See notes to financial statements. 12 STATEMENT OF CHANGES IN NET ASSETS Year Ended December 31, 2015 2014 Operations ($): Investment income—net 11,218,234 9,200,022 Net realized gain (loss) on investments 138,322,760 138,492,253 Net unrealized appreciation (depreciation) on investments (118,259,056) (10,240,053) Net Increase (Decrease) in Net Assets Resulting from Operations 31,281,938 137,452,222 Dividends to Shareholders from ($): Investment income—net (11,171,133) (9,201,602) Net realized gain on investments (139,596,354) (158,109,932) Total Dividends Capital Stock Transactions ($): Net proceeds from shares sold 91,519,369 49,023,400 Dividends reinvested 139,238,248 153,462,241 Cost of shares redeemed (176,554,605) (131,191,601) Increase (Decrease) in Net Assets from Capital Stock Transactions 54,203,012 71,294,040 Total Increase (Decrease) in Net Assets 41,434,728 Net Assets ($): Beginning of Period 1,519,508,120 1,478,073,392 End of Period 1,454,225,583 1,519,508,120 Undistributed investment income—net 1,388,813 1,359,569 Capital Share Transactions (Shares): Shares sold 7,813,618 4,115,692 Shares issued for dividends reinvested 12,784,155 13,027,312 Shares redeemed (15,051,661) (10,812,864) Net Increase (Decrease) in Shares Outstanding 5,546,112 6,330,140 See notes to financial statements. 13 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. These figures have been derived from the fund’s financial statements. Year Ended December 31, 2015 2014 2013 2012 2011 Per Share Data ($): Net asset value, beginning of period 11.63 11.89 9.80 8.44 8.99 Investment Operations: Investment income—net a .09 .07 .10 .12 .10 Net realized and unrealized gain (loss) on investments .16 1.05 3.04 1.36 (.55) Total from Investment Operations .25 1.12 3.14 1.48 (.45) Distributions: Dividends from investment income—net (.09) (.07) (.10) (.12) (.10) Dividends from net realized gain on investments (1.11) (1.31) (.95) — — Total Distributions (1.20) (1.38) (1.05) (.12) (.10) Net asset value, end of period 10.68 11.63 11.89 9.80 8.44 Total Return (%) 2.08 9.47 32.33 17.58 (5.05) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .75 .75 .74 .75 .77 Ratio of net expenses to average net assets .75 .75 .74 .75 .77 Ratio of net investment income to average net assets .76 .61 .85 1.30 1.11 Portfolio Turnover Rate 55.82 44.19 72.91 56.38 67.60 Net Assets, end of period ($ x 1,000) 1,454,226 1,519,508 1,478,073 1,010,371 940,107 a Based on average shares outstanding. See notes to financial statements. 14 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: The Dreyfus Fund Incorporated (the “fund”) is registered under the Investment Company Act of 1940, as amended (the “Act”), as a diversified open-end management investment company. The fund’s investment objective is to seek long-term capital growth consistent with the preservation of capital. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares, which are sold to the public without a sales charge. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown. The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. 15 NOTES TO FINANCIAL STATEMENTS (continued) Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. These securities are generally categorized within Level 2 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for 16 example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund’s Board of Directors (the “Board”). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. The following is a summary of the inputs used as of December 31, 2015 in valuing the fund’s investments: Level 1 - Unadjusted Quoted Prices Level 2 - Other Significant Observable Inputs Level 3 -Significant Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities—Domestic Common Stocks † 1,383,410,199 - - 1,383,410,199 Equity Securities—Foreign Common Stocks † 28,936,579 - - Exchange-Traded Funds 38,810,732 - - Mutual Funds 2,886,854 - - † See Statement of Investments for additional detailed categorizations. At December 31, 2015, there were no transfers between levels of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. 17 NOTES TO FINANCIAL STATEMENTS (continued) Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus, or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. During the period ended December 31, 2015, The Bank of New York Mellon earned $5,738 from lending portfolio securities, pursuant to the securities lending agreement. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended December 31, 2015 were as follows: Affiliated Investment Company Value 12/31/2014 ($) Purchases ($) Sales ($) Value 12/31/2015 ($) Net Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 10,581,775 267,060,625 274,755,546 2,886,854 .2 Dreyfus Institutional Cash Advantage Fund - 199,874,726 199,874,726 - - Total .2 18 (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net are normally declared and paid quarterly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”). To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended December 31, 2015, the fund did not have any liabilities for any uncertain tax positions. The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended December 31, 2015, the fund did not incur any interest or penalties. Each tax year in the four-year period ended December 31, 2015 remains subject to examination by the Internal Revenue Service and state taxing authorities. At December 31, 2015, the components of accumulated earnings on a tax basis were as follows: undistributed ordinary income $1,388,813 and unrealized appreciation $251,682,961. In addition, the fund had $573,474 of capital losses realized after October 31, 2015, which were deferred for tax purposes to the first day of the following fiscal year. The tax character of distributions paid to shareholders during the fiscal periods ended December 31, 2015 and December 31, 2014 were as follows: ordinary income $14,076,989 and $38,650,359, and long-term capital gains $136,690,498 and $128,661,175, respectively. During the period ended December 31, 2015, as a result of permanent book to tax differences, primarily due to dividend reclassification, the fund decreased accumulated undistributed investment income-net by $17,857 and increased accumulated net realized gain (loss) on investments by the same amount. Net assets and net asset value per share were not affected by this reclassification. 19 NOTES TO FINANCIAL STATEMENTS (continued) NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $480 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to October 7, 2015, the unsecured credit facility with Citibank, N.A. was $430 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended December 31, 2015 was approximately $112,300 with a related weighted average annualized interest rate of 1.12%. NOTE 3—Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement (the “Agreement”) with Dreyfus, the management fee is payable monthly, based on the following annual percentages of the value of the fund’s average daily net assets: .65% of the first $1.5 billion; .625% of the next $500 million; .60% of the next $500 million; and .55% over $2.5 billion. The effective management fee rate during the period ended December 31, 2015 was .65%. The Agreement also provides for an expense reimbursement from Dreyfus should the fund’s aggregate expenses (excluding taxes and brokerage commissions) exceed 1% of the value of the fund’s average daily net assets for any full fiscal year. During the period ended December 31, 2015, there was no reduction in expenses pursuant to the Agreement. (b) The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended December 31, 2015, the fund was charged $285,855 for transfer agency services and $27,669 for cash 20 management services. These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $1,322. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. These fees are determined based on net assets, geographic region and transaction activity. During the period ended December 31, 2015, the fund was charged $85,886 pursuant to the custody agreement. During the period ended December 31, 2015, the fund was charged $10,946 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $798,654, custodian fees $57,272, Chief Compliance Officer fees $2,647 and transfer agency fees $52,629. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended December 31, 2015, amounted to $815,455,316 and $891,937,299, respectively. At December 31, 2015 , the cost of investments for federal income tax purposes was $1,202,361,403; accordingly, accumulated net unrealized appreciation on investments was $251,682,961, consisting of $293,112,225 gross unrealized appreciation and $41,429,264 gross unrealized depreciation. 21 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Directors The Dreyfus Fund Incorporated We have audited the accompanying statement of assets and liabilities of The Dreyfus Fund Incorporated, including the statement of investments, as of December 31, 2015, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended. These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. We were not engaged to perform an audit of the Fund’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of December 31, 2015 by correspondence with the custodian and others. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of The Dreyfus Fund Incorporated at December 31, 2015, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended, in conformity with U.S. generally accepted accounting principles. New York, New York February 26, 2016 22 IMPORTANT TAX INFORMATION (Unaudited) In accordance with federal tax law, the fund hereby reports 99.20% of the ordinary dividends paid during the fiscal year ended December 31, 2015 as qualifying for the corporate dividends received deduction. For the fiscal year ended December 31, 2015, certain dividends paid by the fund may be subject to a maximum tax rate of 15%, as provided for by the Jobs and Growth Tax Relief Reconciliation Act of 2003. Of the distributions paid during the fiscal year, $12,717,420 represents the maximum amount that may be considered qualified dividend income. Shareholders will receive notification in early 2016 of the percentage applicable to the preparation of their 2015 income tax returns. Also, the fund hereby reports $.0973 per share as a long-term capital gain distribution paid on March 31, 2015 and the fund also reports $.0231 per share as a short-term capital gain distribution and $.9903 per share as a long-term capital gain distribution paid on December 23, 2015. 23 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) At a meeting of the fund’s Board of Directors held on July 22-23, 2015, the Board considered the renewal of the fund’s Management Agreement pursuant to which Dreyfus provides the fund with investment advisory and administrative services (the “Agreement”). The Board members, a majority of whom are not “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from Dreyfus representatives. In considering the renewal of the Agreement, the Board considered all factors that it believed to be relevant, including those discussed below. The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information provided to them at the meeting and in previous presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements. The Board also considered Dreyfus’ extensive administrative, accounting and compliance infrastructures. The Board also considered portfolio management’s brokerage policies and practices (including policies and practices regarding soft dollars) and the standards applied in seeking best execution. Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended May 31, 2015, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the 24 Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds. The Board discussed the results of the comparisons and noted that the fund’s total return performance was below the Performance Group median for all periods except for the one-year period when it was above the Performance Group median, and variously above and below the Performance Universe median. The Board noted the proximity to the median in certain periods when the fund’s performance was below the median of the Performance Group and/or Performance Universe. Dreyfus also provided a comparison of the fund’s calendar year total returns to the returns of the fund’s benchmark index and noted that the fund’s performance was above that of the index in five of the ten calendar years. The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons. The Board noted that the fund’s contractual management fee was above the Expense Group median, the fund’s actual management fee was above the Expense Group median and at the Expense Universe median and the fund’s total expenses were below the Expense Group and Expense Universe medians. Dreyfus representatives reviewed with the Board the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Dreyfus-affiliated primary employer of the fund’s primary portfolio manager(s) for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients. They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors. The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and its affiliates and the resulting profitability percentage for managing the fund and the aggregate profitability percentage to Dreyfus and its affiliates for managing the funds in the Dreyfus fund complex, and the method used to determine the expenses and profit. The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus. The Board also had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex. The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. 25 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) The Board considered, on the advice of its counsel, the profitability analysis (1) as part of its evaluation of whether the fees under the Agreement bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent and quality of such services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Dreyfus representatives noted that a discussion of economies of scale is predicated on a fund having achieved a substantial size with increasing assets and that, if a fund’s assets had been stable or decreasing, the possibility that Dreyfus may have realized any economies of scale would be less. Dreyfus representatives also noted that, as a result of shared and allocated costs among funds in the Dreyfus fund complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level. The Board also considered potential benefits to Dreyfus from acting as investment adviser and noted the soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreement. Based on the discussions and considerations as described above, the Board concluded and determined as follows. · The Board concluded that the nature, extent and quality of the services provided by Dreyfus are adequate and appropriate. · The Board noted the fund’s improved relative performance and generally was satisfied with the fund’s performance. · The Board concluded that the fee paid to Dreyfus was reasonable in light of the considerations described above. · The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. In evaluating the Agreement, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates, of the fund and the services provided to the fund by Dreyfus. The Board also relied on information received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management and other services provided under the Agreement, including 26 information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance indices; general market outlook as applicable to the fund; and compliance reports. In addition, the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years. The Board determined to renew the Agreement. 27 BOARD MEMBERS INFORMATION (Unaudited) INDEPENDENT BOARD MEMBERS Joseph S. DiMartino (72) Chairman of the Board (1995) Principal Occupation During Past 5 Years: · Corporate Director and Trustee (1995-present) Other Public Company Board Memberships During Past 5 Years: · CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997-present) No. of Portfolios for which Board Member Serves: ————— Francine J. Bovich (64) Board Member (2015) Principal Occupation During Past 5 Years: · Trustee, The Bradley Trusts, private trust funds (2011-present) · Managing Director, Morgan Stanley Investment Management (1993-2010) Other Public Company Board Membership During Past 5 Years: · Annaly Capital Management, Inc., Board Member (May 2014-present) No. of Portfolios for which Board Member Serves: 79 ————— Nathan Leventhal (72) Board Member (2009) Principal Occupation During Past 5 Years: · President Emeritus of Lincoln Center for the Performing Arts (2001-present) · Chairman of the Avery Fisher Artist Program (1997-2014) · Commissioner, NYC Planning Commission (2007-2011) Other Public Company Board Membership During Past 5 Years: · Movado Group, Inc., Director (2003-present) No. of Portfolios for which Board Member Serves: 50 ————— 28 Robin A. Melvin (52) Board Member (2014) Principal Occupation During Past 5 Years: · Co-chairman, Illinois Mentoring Partnership, non-profit organization dedicated to increasing the quantity and quality of mentoring services in Illinois (2014-present; board member since 2013) · Director, Boisi Family Foundation, a private family foundation that supports youth-serving organizations that promote the self sufficiency of youth from disadvantaged circumstances (1995-2012) No. of Portfolios for which Board Member Serves: ————— Roslyn M. Watson (66) Board Member (2014) Principal Occupation During Past 5 Years: · Principal, Watson Ventures, Inc., a real estate investment company (1993-present) No. of Portfolios for which Board Member Serves: 65 ————— Benaree Pratt Wiley (69) Board Member (2009) Principal Occupation During Past 5 Years: · Principal, The Wiley Group, a firm specializing in strategy and business development (2005-present) Other Public Company Board Membership During Past 5 Years: · CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (2008-present) No. of Portfolios for which Board Member Serves: 65 ————— 29 BOARD MEMBERS INFORMATION (Unaudited) (continued) INTERESTED BOARD MEMBERS J. Charles Cardona (60) Board Member (2014) Principal Occupation During Past 5 Years: · President and a Director of the Manager (2008-present), Chairman of the Distributor (2013-present; previously, Executive Vice President, 1997-2013), President of Dreyfus Institutional Services Division No. of Portfolios for which Board Member Serves: 36 J. Charles Cardona is deemed to be an “interested person” (as defined under the Act) of the fund as a result of his affiliation with The Dreyfus Corporation. ————— Gordon J. Davis (74) Board Member (2012) Principal Occupation During Past 5 Years: · Partner in the law firm of Venable LLP (2012-present) · Partner in the law firm of Dewey & LeBoeuf LLP (1994-2012) Other Public Company Board Membership During Past 5 Years: · Consolidated Edison, Inc., a utility company, Director (1997-2014) · The Phoenix Companies, Inc., a life insurance company, Director (2000-2014) No. of Portfolios for which Board Member Serves: 60 Gordon J. Davis is deemed to be an “interested person” (as defined under the Act) of the fund as a result of his affiliation with Venable LLP, which provides legal services to the fund. ————— Isabel P. Dunst (68) Board Member (2014) Principal Occupation During Past 5 Years: · Of Counsel to the law firm of Hogan Lovells LLP (2015-present; previously, Partner, 1990-2014) No. of Portfolios for which Board Member Serves: 36 Isabel P. Dunst is deemed to be an “interested person” (as defined under the Act) of the fund as a result of her affiliation with Hogan Lovells LLP, which provides legal services to BNY Mellon and certain of its affiliates. ————— Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80. The address of the Board Members and Officers is c/o The Dreyfus Corporation, 200 Park Avenue, New York, New York 10166. Additional information about the Board Members is available in the fund's Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-DREYFUS. Clifford L. Alexander, Jr., Emeritus Board Member Whitney I. Gerard, Emeritus Board Member George L. Perry, Emeritus Board Member 30 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009, Chairman of Dreyfus Transfer, Inc., an affiliate of the Manager and the transfer agent of the funds, since May 2011 and Executive Vice President of the Distributor since June 2007. From April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 65 investment companies (comprised of 139 portfolios) managed by the Manager. He is 57 years old and has been an employee of the Manager since February 1988. BENNETT A. MACDOUGALL, Chief Legal Officer since October 2015 Chief Legal Officer of the Manager since June 2015; from June 2005 to June 2015, Director and Associate General Counsel of Deutsche Bank – Asset & Wealth Management Division, and Chief Legal Officer of Deutsche Investment Management Americas Inc. He is an officer of 66 investment companies (comprised of 164 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since June 2015. JANETTE E. FARRAGHER, Vice President and Secretary since December 2011. Assistant General Counsel of BNY Mellon, and an officer of 66 investment companies (comprised of 164 portfolios) managed by the Manager. She is 53 years old and has been an employee of the Manager since February 1984. JAMES BITETTO, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon and Secretary of the Manager, and an officer of 66 investment companies (comprised of 164 portfolios) managed by the Manager. He is 49 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 66 investment companies (comprised of 164 portfolios) managed by the Manager. She is 60 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 66 investment companies (comprised of 164 portfolios) managed by the Manager. He is 54 years old and has been an employee of the Manager since June 2000. MAUREEN E. KANE, Vice President and Assistant Secretary since April 2015. Managing Counsel of BNY Mellon since July 2014; from October 2004 until July 2014, General Counsel, and from May 2009 until July 2014, Chief Compliance Officer of Century Capital Management. She is an officer of 66 investment companies (comprised of 164 portfolios) managed by the Manager. She is 53 years old and has been an employee of the Manager since July 2014. SARAH S. KELLEHER, Vice President and Assistant Secretary since April 2014. Senior Counsel of BNY Mellon, and an officer of 66 investment companies (comprised of 164 portfolios) managed by the Manager; from August 2005 to March 2013, Associate General Counsel of Third Avenue Management. She is 40 years old and has been an employee of the Manager since March 2013. JEFF PRUSNOFSKY, Vice President and Assistant Secretary since August 2005. Senior Managing Counsel of BNY Mellon, and an officer of 66 investment companies (comprised of 164 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since November 2001. Director – Mutual Fund Accounting of the Manager, and an officer of 66 investment companies (comprised of 164 portfolios) managed by the Manager. He is 57 years old and has been an employee of the Manager since April 1985. RICHARD CASSARO, Assistant Treasurer since January 2008. Senior Accounting Manager – Money Market and Municipal Bond Funds of the Manager, and an officer of 66 investment companies (comprised of 164 portfolios) managed by the Manager. He is 56 years old and has been an employee of the Manager since September 1982. 31 OFFICERS OF THE FUND (Unaudited) (continued) GAVIN C. REILLY, Assistant Treasurer since December 2005. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 66 investment companies (comprised of 164 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since April 1991. ROBERT S. ROBOL, Assistant Treasurer since August 2005. Senior Accounting Manager – Fixed Income Funds of the Manager, and an officer of 66 investment companies (comprised of 164 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since July 2007. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 66 investment companies (comprised of 164 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since June 1989. ROBERT SVAGNA, Assistant Treasurer since December 2002. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 66 investment companies (comprised of 164 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since October 2004. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (66 investment companies, comprised of 164 portfolios). He is 58 years old and has served in various capacities with the Manager since 1980, including manager of the firm’s Fund Accounting Department from 1997 through October 2001. CARI M. CAROSELLA, Anti-Money Laundering Compliance Officer since January 2016 Anti-Money Laundering Compliance Officer of the Dreyfus Family of Funds and BNY Mellon Funds Trust since January 2016; from May 2015 to December 2015, Interim Anti-Money Laundering Compliance Officer of the Dreyfus Family of Funds and BNY Mellon Funds Trust and the Distributor; from January 2012 to May 2015, AML Surveillance Officer of the Distributor and from 2007 to December 2011, Financial Processing Manager of the Distributor. She is an officer of 62 investment companies (comprised of 160 portfolios) managed by the Manager. She is 47 years old and has been an employee of the Distributor since 1997. 32 NOTES 33 For More Information The Dreyfus Fund Incorporated 200 Park Avenue New York, NY 10166 Manager The Dreyfus Corporation 200 Park Avenue New York, NY 10166 Custodian The Bank of New York Mellon 225 Liberty Street New York, NY 10286 Transfer Agent & Dividend Disbursing Agent Dreyfus Transfer, Inc. 200 Park Avenue New York, NY 10166 Distributor MBSC Securities Corporation 200 Park Avenue New York, NY 10166 Ticker Symbol: DREVX Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at www.dreyfus.com The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. (phone 1-800-SEC-0330 for information). A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at www.dreyfus.com and on the SEC’s website at www.sec.gov and without charge, upon request, by calling 1-800-DREYFUS. © 2ecurities Corporation 0026AR1215 Item 2. Code of Ethics. The Registrant has adopted a code of ethics that applies to the Registrant's principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions. There have been no amendments to, or waivers in connection with, the Code of Ethics during the period covered by this Report. Item 3. Audit Committee Financial Expert. The Registrant's Board has determined that Joseph S. DiMartino, a member of the Audit Committee of the Board, is an audit committee financial expert as defined by the Securities and Exchange Commission (the "SEC"). Joseph S. DiMartino is "independent" as defined by the SEC for purposes of audit committee financial expert determinations. Item 4. Principal Accountant Fees and Services. (a) Audit Fees . The aggregate fees billed for each of the last two fiscal years (the "Reporting Periods") for professional services rendered by the Registrant's principal accountant (the "Auditor") for the audit of the Registrant's annual financial statements or services that are normally provided by the Auditor in connection with the statutory and regulatory filings or engagements for the Reporting Periods, were $ 32,226 in 2014 and $33,031 in 2015. (b) Audit-Related Fees . The aggregate fees billed in the Reporting Periods for assurance and related services by the Auditor that are reasonably related to the performance of the audit of the Registrant's financial statements and are not reported under paragraph (a) of this Item 4 were $6,120 in 2014 and $6,273 in 2015. These services consisted of one or more of the following: (i) agreed upon procedures related to compliance with Internal Revenue Code section 817(h), (ii) security counts required by Rule 17f-2 under the Investment Company Act of 1940, as amended, (iii) advisory services as to the accounting or disclosure treatment of Registrant transactions or events and (iv) advisory services to the accounting or disclosure treatment of the actual or potential impact to the Registrant of final or proposed rules, standards or interpretations by the Securities and Exchange Commission, the Financial Accounting Standards Boards or other regulatory or standard-setting bodies. The aggregate fees billed in the Reporting Periods for non-audit assurance and related services by the Auditor to the Registrant's investment adviser (not including any sub-investment adviser whose role is primarily portfolio management and is subcontracted with or overseen by another investment adviser), and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the Registrant ("Service Affiliates"), that were reasonably related to the performance of the annual audit of the Service Affiliate, which required pre-approval by the Audit Committee were $0 in 2014 and $0 in 2015. (c) Tax Fees . The aggregate fees billed in the Reporting Periods for professional services rendered by the Auditor for tax compliance, tax advice, and tax planning ("Tax Services") were $2,957 in 2014 and $3,479 in 2015. These services consisted of: (i) review or preparation of U.S. federal, state, local and excise tax returns; (ii) U.S. federal, state and local tax planning, advice and assistance regarding statutory, regulatory or administrative developments; (iii) tax advice regarding tax qualification matters and/or treatment of various financial instruments held or proposed to be acquired or held, and (iv) determination of Passive Foreign Investment Companies. The aggregate fees billed in the Reporting Periods for Tax Services by the Auditor to Service Affiliates, which required pre-approval by the Audit Committee were $0 in 2014 and $0 in 2015. (d) All Other Fees. The aggregate fees billed in the Reporting Periods for products and services provided by the Auditor, other than the services reported in paragraphs (a) through (c) of this Item, were $27,096 in 2014 and $15,486 in 2015. These services consisted of a review of the Registrant's anti-money laundering program. The aggregate fees billed in the Reporting Periods for Non-Audit Services by the Auditor to Service Affiliates, other than the services reported in paragraphs (b) through (c) of this Item, which required pre-approval by the Audit Committee, were $0 in 2014 and $ 0 in 2015. (e)(1) Audit Committee Pre-Approval Policies and Procedures. The Registrant's Audit Committee has established policies and procedures (the "Policy") for pre-approval (within specified fee limits) of the Auditor's engagements for non-audit services to the Registrant and Service Affiliates without specific case-by-case consideration. The pre-approved services in the Policy can include pre-approved audit services, pre-approved audit-related services, pre-approved tax services and pre-approved all other services. Pre-approval considerations include whether the proposed services are compatible with maintaining the Auditor's independence. Pre-approvals pursuant to the Policy are considered annually. (e)(2) Note: None of the services described in paragraphs (b) through (d) of this Item 4 were approved by the Audit Committee pursuant to paragraph (c)(7)(i)(C) of Rule 2-01 of Regulation S-X. (f) None of the hours expended on the principal accountant's engagement to audit the registrant's financial statements for the most recent fiscal year were attributed to work performed by persons other than the principal account's full-time, permanent employees. Non-Audit Fees. The aggregate non-audit fees billed by the Auditor for services rendered to the Registrant, and rendered to
